Citation Nr: 1437798	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include an anxiety disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1969 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Atlanta, Georgia. 

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders.  Accordingly, the Board has recharacterized the service connection claim as reflected on the title page.

This appeal initially included a claim for entitlement to service connection for hypertension.  The September 2013 Statement of the Case (SOC) addressed the issues of entitlement to service connection for hypertension and an anxiety disorder.  However, in the Veteran's September 2013 VA Form 9, he clearly checked box 9B, indicating he had read the SOC and was only appealing the issue of entitlement to service connection for an anxiety disorder.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  No subsequent statements from the Veteran or his representative have been received which include any argument concerning hypertension or otherwise indicate a desire to proceed with the appeal regarding hypertension.  There is no evidence which creates ambiguity as to the intended scope of the appeal and there is no evidence that the Veteran or VA continued to treat the issue of hearing loss as being on appeal.  Accordingly, the issue of entitlement to service connection for hypertension is not presently before the Board.

The Virtual VA and VBMS files have been reviewed.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied service connection for an anxiety disorder, finding that the anxiety disorder had neither occurred in nor been caused by service, and that no medical evidence indicated that the Veteran continued to have an anxiety disorder.  The Veteran did not file a timely appeal to this decision.

2.  Additional evidence received since the May 2009 rating decision is not cumulative or redundant of evidence already of record, and includes evidence related to unestablished facts necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied entitlement to service connection for an anxiety disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  The criteria for reopening the claim for service connection for a psychiatric disorder, to include an anxiety disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board grants reopening of the claim for service connection for a psychiatric disorder, as discussed below.  Therefore, in light of the favorable disposition, further discussion as to VCAA is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

In the May 2009 rating decision, the RO explained that the Veteran was admitted for hyperventilation syndrome overnight on August 24, 1970.  The RO further determined that an anxiety disorder had not been shown on service separation exam or within the post-service record.  The evidence considered at that time included service treatment records, as well as treatment records from VAMC Central Alabama, dated October 1999 through April 2009, lay statements of the Veteran and S.E.P., statements from J.A.M., BSW and I.K.D., ACSW, and an April 2009 VA physical exam.  The Veteran did not file a notice of disagreement to this rating decision.  While additional VA treatment records were received in June 2009, these records did not discuss a psychiatric condition so the provisions of 38 C.F.R. § 3.156(b) do not apply.  Accordingly, the May 2009 decision became final.  38 C.F.R. § 20.1103.  

Since the prior denial of the claim in May 2009, additional VA medical treatment records have been received.  These records include a July 2010 PHQ-2 screen indicating a positive score for depression, and reported panic attacks.  In October 2010, the Veteran was given provisional diagnoses of depressive disorder not otherwise specified and a panic disorder, and was prescribed Zoloft and Ambien.  In November 2010, the Veteran reported that his panic attacks continued, but had decreased to ten minutes in duration.  The Veteran also informed his treating psychiatrist, in November 2010, that his panic attacks had begun during his service in Germany.  Zoloft dosage was increased in December 2010, and the treating psychiatrist indicated that this was intended to treat PTSD as well as depression.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a psychiatric disorder has been received.  VA treatment records from 2010 strongly substantiate a current diagnosis of a psychiatric disorder, which was one basis of the prior final denial of service connection for a mental condition.  Moreover, the new evidence is material because it relates to the unestablished fact of a nexus or relationship of a current disability to the Veteran's military service, which was another basis of the prior final denial.  The Veteran informed his treating psychiatrist, in the course of treatment, that his panic attacks had begun during his service.  In determining whether new and material evidence exists, the Board must "presume the credibility of the evidence".  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).

The Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a psychiatric disorder.  At the time of the May 2009 denial, VA had no competent evidence establishing a current diagnosis of a psychiatric disorder for which service connection may be awarded.  The more recent medical evidence addresses this prior deficit in the record, as well as indicating a nexus with the Veteran's military service.  For these reasons, the Board finds that the additional evidence received since the May 2009 decision is new and material to reopen service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran asserts that he has a psychiatric disorder which began during service.  

The May 2009 rating decision found that the Veteran had experienced anxiety symptoms, in the form of hyperventilation, on only one occasion in August 1970.  However, upon review of the Veteran's service treatment records, the Board observes that the Veteran experienced repeated episodes of hyperventilation following August 1970 - in December 1970, January 1971, and April 1971.  Treatment ranged from breathing into a paper bag to Valium, and this history was noted on the Veteran's separation from service.  Furthermore, the Veteran has asserted that he had anxiety for over 40 years and self-treated by breathing into a paper bag since service.  The Board finds that an examination is required to assist in determining whether the Veteran's current psychiatric condition is related to his military service.

While on remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records from the VA Health Care System from August 2009 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's service.  The examiner should comment on the episodes of hyperventilation noted in the service treatment records.

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


